FANNING, Justice.
Appeal from a summary judgment. Appellant’s Texas chauffeur’s license was suspended for a period of two months.
Appellant’s contention that this cause is moot because his said license expired on April 9, 1962, is overruled. See Department of Public Safety v. Austin, Tex., 354 S.W.2d 376.
The trial court’s judgment was correct since it was conclusively shown that appellant had been convicted of at least four moving violations within a twelve month period. See Subd. 4 of Section 22b, Art. 6687b, Vernon’s Ann.Civ.St.
The judgment of the trial court is affirmed.